2 So. 3d 1067 (2009)
E.K., Appellant,
v.
The DEPARTMENT OF CHILDREN & FAMILY SERVICES, Appellee.
No. 3D08-1931.
District Court of Appeal of Florida, Third District.
February 4, 2009.
Joseph P. George, Jr., Criminal Conflict and Civil Regional Counsel, Third Region, and Richard F. Joyce, Executive Assistant Regional Counsel, for appellant.
Karla Perkins, Assistant District Legal Counsel, for appellee.
Before GERSTEN, C.J., and RAMIREZ and ROTHENBERG, JJ.
PER CURIAM.
E.K. appeals a final order placing his minor child in a permanent guardianship and terminating protective supervision, alleging error in the order's visitation provision. We affirm and remand.
The trial court orally directed that E.K. and the custodian work out a visitation arrangement. However, the written order states that visitation shall be at the discretion of the custodian. The written order *1068 should be corrected to reflect the oral pronouncement. See B.C. v. Dep't of Children & Families, 864 So. 2d 486, 488 (Fla. 5th DCA 2004).
Accordingly, we affirm the final order, but we remand to the trial court and direct the trial court to correct the written order to conform to the oral pronouncement.
Affirmed and remanded.